WALLACE, JUDGE:
On March 7, 1984, the claimant, accompanied by her son, Chad, was operating a Ford pickup truck, owned by her husband, and was travelling southbound toward Logan, on Route 10, when the vehicle struck a hole in the road. Claimant seeks an award of $25,000.00 for personal injury and medical expenses.
Claimant testified that she was operating her vehicle and following a Columbia Gas truck which turned off of the main road. She stopped her vehicle when the truck slowed to make the turn. Claimant then proceeded approximately two tenths of a mile further when her truck struck a hole in the road. Claimant's vehicle was between Branchland and Midkiff, Lincoln County. She was travelling at a rate of approximately 45 miles per hour. It was very cold, and there was ice present. Claimant estimated the hole to be 12 feet long, 5 feet wide, and between 8 1/2 - 9 inches deep. She stated that at the time of this incident, she had been travelling this route every day and had observed the hole. It had beén in existence for a couple of months.
Kyle McComas, who lives within 100 yards of the hole testified that his father erected a sign to warn people of this hole. Although Mr. McComas could not supply the Court with a specific date, he felt that the sign went up in January or February, 1984. Mr. McComas' father lives "straight across from the hole." The sign was parallel with the highway and directly across from claimant's vehicle in the northbound lane. This witness testified that the hole was repaired on several occasions by respondent in the months of January, February, and March, 1984. Mr. McComas' father removed the sign when the hole was fixed by respondent, "but not always." On the day of claimant's accident, the sign was not in place.
Deward Adkins, Assistant County Maintenance Superintendent with respondent, testified that he was familiar with the hole in question. He stated that, prior to the date of this incident, the hole had been patched with "cold mix patch." He estimated that repairs were done on this hole "three or four times" between January 1, 1984 and March 7, 1984 .
James Roberts, Maintenance Assistant, District 2, for respondent, testified that "quite a bit of patching" with both hot and cold mix was performed on the holes on Route 10 in January, February, and March, 1984. The length of Route 10, as it proceeds through Lincoln County, is *10430 miles. He indicated that his records could not show whether a particular hole on Route 10 had been repaired. He checked the
records of District 2 and learned that no complaints had been made around the particular time of this accident.
The evidence in the record reveals that respondent performed maintenance on the holes in this area of Route 10, Lincoln County. Respondent repaired road defects as it became aware of them. Moore v. Dept. of Highways, CC-85-153 (1986). In the winter months of 1984, patching of the holes was done not once, but several times. Respondent lacked notice that this particular hole on Route 10 required maintenance at the time of this incident. The Court is of the opinion that negligence on the part of the respondent has not been established, and, therefore, the Court denies the claim.
Claim disallowed.